Following the course pursued by the Supreme Court in the case of McConnell v. Salmon, 174 La. 606, 141 So. 73, which case, like the present, was on requiring a decision within twenty-four hours after submission, we will, for the present, assign oral reasons for judgment only and prepare and file written reasons at as early a date as possible.
For the said oral reasons assigned, it is therefore ordered, adjudged, and decreed that the judgment herein appealed from be, and the same is hereby, reversed and set aside, and,
It is now ordered, adjudged, and decreed that there be judgment herein in favor *Page 177 
of each of the plaintiffs Homer Champagne, Luke Courville, Lionel Broussard, Elus Daigle, Ulinore Guidry, Davous Guidry, Rene Broussard, Vincent Guidry, Maurice Latiolais, Henry F. Roberthon, Stevens Guidry, Euphemond Dupuy, J.Z. Berard, and Robert Thomas and against the defendant Democratic parish executive committee for the parish of St. Martin, La., ordering the said committee to accept the notice of intention of each of the said plaintiffs to become a candidate in the Democratic primary to be held on January 21, 1936, for the respective office set opposite the name of each as follows: Homer Champagne, candidate for the Democratic nomination for the office of police juror for the Fifth ward of the parish of St. Martin, La.; Luke Courville, candidate for the Democratic nomination for the office of police juror of the Fifth ward of the parish of St. Martin, La.; Lionel Broussard, candidate for the Democratic nomination for the office of police juror of the Fourth ward of the parish of St. Martin, La.; Elus Daigle, candidate for the Democratic nomination for the office of police juror of the Fourth ward of the parish of St. Martin, La.; Ulinore Guidry, candidate for the Democratic nomination for the office of constable of the Fourth ward of the parish of St. Martin, La.; Davous Guidry, candidate for the Democratic nomination for the office of constable of the Fifth ward of the parish of St. Martin, La.; Vincent Guidry, candidate for the Democratic nomination for the office of member of the school board of St. Martin parish, La., from the Fifth ward of said parish; Maurice Latiolais, candidate for the Democratic nomination for the office of member of the school board of St. Martin parish, La., from the Fifth ward of said parish; Henry F. Roberthon, candidate for the Democratic nomination for the office of justice of the peace of the Fourth ward of St. Martin parish, La.; Stevens Guidry, candidate for the Democratic nomination for the office of justice of the peace of the Fifth ward of St. Martin parish, La.; Euphemond Dupuis, candidate for the Democratic nomination for the office of justice of the peace of the Fifth ward of St. Martin parish, La.; J.Z. Berard, candidate for the Democratic nomination for the office of justice of the peace of the First ward of St. Martin parish, La.; Robert Thomas, candidate for the Democratic nomination for the office of justice of the peace of the First ward of St. Martin parish, La.; Rene Broussard, candidate for the Democratic nomination for the office of constable of the First ward of the parish of St. Martin, La. — and directing and ordering the said Democratic executive committee to recognize and certify each of the said plaintiffs as the respective candidate for the Democratic nomination for the office to which he aspires and has given notice of his intention, to the end that his name may properly appear on the ballot to be voted on in the primary election to be held throughout the parish of St. Martin on the day as hereinabove set forth, to wit, January 21, 1936.
It is further ordered that the defendant pay all costs.
DORE, J., dissenting, and will hand down written reasons.
On November 15, 1935, the court handed down its written opinion as follows: